DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 3, 5, 7-11, 13, 15-17, 19-20, 22-24, 26-28, 30 have been amended.  Claims 31-33 are newly added for examination.

Response to Arguments
3.	Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive.

4.	The Applicant alleged that  the cited portions of Zhou do not disclose each element of claim 1. For example, the cited portions of Zhou do not disclose “receiving a medium access control-control element (MAC-CE) or downlink control information (DCI) that indicates a configuration for: a channel measurement resource (CMR) time restriction, an interference measurement resource (IMR) time restriction, or a combination thereof,” as in claims 1, 9,  10, 12, 14.

5.	In response, the Examiner respectfully disagrees because Zhou discloses the Applicant claim invention under the broadest reasonable interpretation.  In particular, Zhou discloses the wireless device that receives CS-ReportConfig which may indicate time Restriction For Channel Measurements (section 0383-0384, 0440, 0442) and section 0455 discloses that time Restriction For Channel Measurement that maybe sent via a MAC CE.  
	Zhou further states the CSI-Report Config is configured or sent by higher-layer signaling.  In view of what is disclosed by cited paraphs, the Applicant arguments are not persuasive.

6.	With respect to the Applicant’s arguments regarding the rejection of claim 2, the Examiner again respectfully disagrees, because it is clear that Zhou discloses configuration parameter indicating whether the parameter is configured or not because the CSI-ReportConfig is directly to related to timeRestriction For Channel Measurements (section 0383-0384, 0440, 0442).

7.	Regarding the 102 rejection of claims 17-18, 20,  and 23, the Applicant alleged that Zhou fails to teach or suggest “determining a configuration  for a channel measurement resource (CMR) time restriction , an interference measurement resource (IMR) time restriction, or a combination thereof”, the Examiner respectfully disagrees because in Zhou, the base station configured and informs the UE via higher layer signaling of the aforementioned claim element is the functional equivalent of the aforementioned claim elements.

8.	Regarding the Applicant’s arguments of claims 24, 25, 27, 30,  the same reasons and responses as applied to claims 17-18, 20 and 23 as discussed above.

9.	Regarding the U.S.C. 103 rejection of claim  3, 5, 7-8, 11, 13, 15-16, 19,  21-22, and 26, the Applicant’s arguments are based on the independent claims. Please see the Examiner’s reasons and responses as applied above to the respective independent claims.
	The Examiner respectfully maintains the rejection as follows.





Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-2, 4, 6, 9-10, 14, 17-18, 20, 23-25, 27, 30, 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (US 2021/0028843 A1).

Regarding claim 1 (Currently Amended), Zhou et al (US 2021/0028843 A1) discloses a method of wireless communication (see, wireless device  which generates channel measurement based on received configuration CSI parameters for CSI report, wherein the configuration is related to CSI resource configurations, 0276-0282) performed by a user equipment (UE) (fig. 1, fig. 3, see, wireless device 110/UE that is communicatively coupled to the base station/gNB 120, section 0218-0221,0227-0228, 0230, 0240-0245), the method comprising: receiving a medium access control-control element (MAC-CE)  (see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455) or downlink control information (DCI) (see, resource measurement configuration in relation to resource for interference measurement, section 0387-0388, 0390-wireless device configured with DCI, 0455) that indicates a configuration for : a channel measurement resource (CMR) time restriction (see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455), an interference measurement resource (IMR) time restriction (see, interference measurement based on CSI-IM resource for interference measurement, section 0404, 0455), or a combination thereof; and transmitting a report based on the configuration (see, CSI report that is transmitted by the wireless device based on channel measurement resource configuration for time restriction of channel measurements, section 0455, 0490, 0500-0501).

Regarding claim 2, Zhou ‘843 discloses the method of claim 1, wherein the configuration includes a parameter that indicates (fig. 24, fig. 32-33,  fig. 39, fig. 50B, fig. 51B,  see, configuration parameters in relation to CSI reports from the base station to the UE/wireless device for interference measurement, section 0402-0404, 0455-0456, 0490, 0498)  whether: the CMR time restriction is configured or not configured (see, the wireless device is configured with CSI-ReportConfig in relation to time restriction of interference measurement, section 0402-0407,  0455-0456, 0490, 0498); the IMR time restriction is configured or not configured (see, CSI-RS reporting being set to disabled, section 0413-0414); or a combination thereof.


Regarding claim 4, Zhou ‘843 the method of claim 1, wherein the configuration indicates a number of channel state information reference signal (CSI-RS) resources  (see, CSI reporting configuration , including interference, resource config for resources (i.e., resource 1 and resource 2), section 0455-0457) or a number of CSI-RS slots (see, measured slots in CSI-RS, section 0392-0393, 0426)  for the UE to use to generate the report (see, 0455-0457, 0490, 0498, 0500-0503- the wireless device transmits CSI report based on configurations).

Regarding claim 6, Zhou ‘843 discloses the method of claim 1, further comprising: performing a channel measurement based on the configuration (see, channel measurement/CSI report transmitted by the wireless device/UE, section 0455-0456, 0490, 0498, 0500-0501); performing an interference measurement based on the configuration (see, interference measurement by the wireless device, section 0455-0456, 0490, 0498, 0500-0501); or a combination thereof; and wherein the report includes a channel state information (CSI) report (section 0413-0414, 0455-0456, 0490, 0498, 0500-0503-CSI report transmitted by the wireless device/UE).


Regarding claim 9 (Currently Amended), Zhou ‘843 discloses a user equipment (UE) (fig. 3, wireless device 110/UE which comprises a processor 314 coupled to memory 315 which stored program code instructions executed by the processor, section 0240-0245, see, the base station transmits DCI/control signaling relating to SC resources and the wireless device monitors, section 0275-277, 078) comprising: a memory storing processor-readable code (see, memory 315 that stored program code instructions executed by the processor 314, section 0240-0245); and at least one processor coupled to the memory (see, memory 315 that stored program code instructions executed by the processor 314, section 0240-0245, the at least one processor (fig. 3, see, processor 314 coupled to the memory 315, section 0240-0245)  configured to execute the processor-readable code to cause the at least one processor see, memory 315 that stored program code instructions executed by the processor 314, section 0240-0245 to: receive a medium access control-control element (MAC-CE) (see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455)  or downlink control information (DCI) (see, resource measurement configuration in relation to resource for interference measurement, section 0387-0388, 0390-wireless device configured with DCI, 0455) that indicates a configuration for :  a channel measurement resource (CMR) time restriction(see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455), an interference measurement resource (IMR) time restriction (see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455), or a combination thereof; and initiate transmission of a report based on the configuration (see, CSI report that is transmitted by the wireless device based on channel measurement resource configuration for time restriction of channel measurements, section 0455, 0490, 0500).

Regarding claim 10 (Currently Amended), Zhou ‘843 discloses the UE of claim 9, wherein; the configuration indicates a number of channel state information reference signal (CSI-RS) resources (see, CSI reporting configuration , including interference, resource config for resources (i.e., resource 1 and resource 2), section 0455-0457) or a number of CSI-RS slots (see, measured slots in CSI-RS, section 0392-0393, 0426)  for the UE to use to generate the report (see, 0455-0457, 0490, 0498, 0500-0503- the wireless device transmits CSI report based on configurations) and  the configuration includes a parameter that indicates  (fig. 24, fig. 32-33,  fig. 39, fig. 50B, fig. 51B,  see, configuration parameters in relation to CSI reports from the base station to the UE/wireless device for interference measurement, section 0402-0404, 0455-0456, 0490, 0498) whether the CMR time restriction is configured or not configured (see, the wireless device is configured with CSI-ReportConfig in relation to time restriction of interference measurement, section 0402-0407,  0455-0456, 0490, 0498); the IMR time restriction is configured or not configured (see, CSI-RS reporting being set to disabled, section 0413-0414); or a combination thereof.

Regarding claim 14, Zhou ‘843 discloses the UE of claim 9, wherein the at least one processor is further configured to execute the processor-readable code to cause the at least one processor to: perform a channel measurement based on the configuration (see, channel measurement/CSI report transmitted by the wireless device/UE, section 0455-0456, 0490, 0498, 0500-0501); perform an interference measurement based on the configuration (see, interference measurement by the wireless device, section 0455-0456, 0490, 0498, 0500-0501); or a combination thereof; and wherein the report includes a CSI report (section 0413-0414, 0455-0456, 0490, 0498, 0500-0503-CSI report transmitted by the wireless device/UE).

Regarding claim 17 (Currently Amended), Zhou ‘843 discloses a method of wireless communication performed by a base station (see, the base station transmits DCI/control signaling relating to SC resources and the wireless device monitors, section 0275-277, 078), the method comprising: determining a configuration (see, the base station may dynamically configured the wireless device  for channel measurement configuration fort CSI-IM for interference, section 0455, 0490) for a channel measurement resource (CMR) time restriction (see, configuration for time restriction of channel measurements in relation to resource, section 0455-0456, 0490, 0498), an interference measurement resource (IMR) time restriction (see, time restriction of interference measurement in relation to resource configurations/resources, section 0455-0456, 0490, 0498), or a combination thereof; generating a message including a medium access control-control element (MAC-CE) (see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455) or downlink control information (DCI) that indicates the configuration (see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455); and transmitting the message (see, CSI report transmitted based on configuration, section 0455-0456, 0490).

Regarding claim 18, Zhou ‘843 discloses the method of claim 17, wherein the configuration includes a parameter (fig. 24, fig. 32-33,  fig. 39, fig. 50B, fig. 51B,  see, configuration parameters in relation to CSI reports from the base station to the UE/wireless device for interference measurement, section 0402-0404, 0455-0456, 0490, 0498) that indicates whether: the CMR time restriction is configured or not configured (see, the wireless device is configured with CSI-ReportConfig in relation to time restriction of interference measurement, section 0402-0407,  0455-0456, 0490, 0498); the IMR time restriction is configured or not configured (see, CSI-RS reporting being set to disabled, section 0413-0414); or a combination thereof.

Regarding claim 23, Zhou ‘843 discloses the method, further comprising: transmitting one or more CMRs (see, the UE being configured through higher layer signaling, wherein the UE  receives command for channel measurement associated with CSI-RS resources, section 0425-0426, 0432-0433, 0439); transmitting one or more IMRs (see, configuration via higher layer signaling, ResourcesFor interferences, section 0402-0403); or a combination thereof, wherein the one or more CMRs is periodic or semi-persistent, the one or more IMRs is periodic or semi-persistent (see, periodic or semi-persistent CSI-RS, section 0431-0433), or a combination thereof.

Regarding claim 24, Zhou ‘843 discloses a base station (fig. 1, fig. 3, , base station/gNB 120 which communicates with the wireless device 110/UE, section 0218-0221,0227-0228, 0230, 0240-0245, see, the base station transmits DCI/control signaling relating to SC resources and the wireless device monitors, section 0275-277, 0278)  comprising: a memory storing processor-readable code (fig. 3, see, memory 322A which stores instructions executed by processor 321A and coupled to communication interfaces 320A, section 0240-0246+); and at least one processor (fig. 3, see, memory 322A which stores instructions executed by processor 321A and coupled to communication interfaces 320A, section 0240-0246+); coupled to the memory, the at least one processor (fig. 3, see, memory 322A which stores instructions executed by processor 321A and coupled to communication interfaces 320A, section 0240-0248); configured to execute the processor-readable code to cause the at least one processor (fig. 3, see, memory 322A which stores instructions executed by processor 321A and coupled to communication interfaces 320A, section 0240-0248) to: determine a configuration for a channel measurement (see, the base station may dynamically configured the wireless device  for channel measurement configuration fort CSI-IM for interference, section 0455, 0490) resource (CMR) time restriction (see, configuration for time restriction of channel measurements in relation to resource, section 0455-0456, 0490, 0498), an interference measurement resource (IMR) time restriction (see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455), or a combination thereof; generate a message including a medium access control-control element (MAC- CE) (see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455)  or downlink control information (DCI) (see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455, 0456, 0498, 0490)  that indicates the configuration (see, signaling information for channel resource measurement as in time restriction of channel measurements  via DCI, MAC-CE or DCI-MAC CE, section 0455); and initiate transmission of the message (see, CSI report transmitted based on configuration, section 0455-0456, 0490, 0440-SCI reporting for time restriction for interference measurements).

Regarding claim 25, Zhou ‘843 discloses the base station of claim 24, wherein the configuration includes a parameter that indicates whether: the CMR time restriction is configured or not configured (see, from the base station to the UE via RRC configuration in relation to time restriction of interference measurements, section 0455-0456, 0402-0407,  0455-0456, 0490, 0498) ; the IMR time restriction is configured or not configured (see, CSI-RS reporting being set to disabled, section 0413-0414); or a combination thereof. 

Regarding claim 27 (Currently Amended), Zhou ‘843 discloses the base station of claim 24, wherein the at least one processor is further configured to execute the processor-readable code to cause the at least one processor to receive the report (see, channel measurement/CSI report transmitted by the wireless device/UE, section 0455-0456, 0490, 0498, 0500-0501), and wherein [[the]] a report includes an indication of a receive signal reference power (RSRP) (see, CSI report in relation to SINR, RSRP, section 0487-0488), an indication of a signal to interference and noise ratio (SINR) (see, CSI reporting with channel conditions in relation to SINR, RSRP, section 0487-0488) or a combination thereof.

Regarding claim 30 (Currently Amended), Zhou ‘843 discloses the base station of claim 24, wherein the at least one processor is further configured to execute the processor-readable code to cause the at least one processor to: initiate transmission of one or more CMRs (see, the UE being configured through higher layer signaling, wherein the UE  receives command for channel measurement associated with CSI-RS resources, section 0425-0426, 0432-0433, 0439); initiate transmission of one or more IMRs (see, configuration via higher layer signaling, ResourcesFor interferences, section 0402-0403); or a combination thereof, wherein the one or more CMRs is periodic or semi-persistent, the one or more IMRs is periodic or semi-persistent (see, periodic or semi-persistent CSI-RS, section 0431-0433), or a combination thereof.

Regarding claim 32 (New), Zhou ‘843 discloses the method of claim 1, wherein the configuration includes a beam indicator that indicates a transmit (Tx) beam of a base station (see, one or more Transmission beams associated with the base station, section 0283), wherein the Tx beam of the base station corresponds to a receive (Rx) beam of the UE (see, beam management report from the UE to the base station indicating beam pair quality, including first of RX beams associated with the wireless device, section 0283-0284).

Regarding claim 33 (New) , Zhou ‘843 discloses the base station of claim 24, wherein the at least one processor is further configured to execute the processor-readable code to cause the at least one processor to generate the message without sending a radio resource control (RRC) message.


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
15.	Claims 7-8, 15-16, 20, 22 , 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2021/0028843 A1) in view of Zhang et al (US 2021/0099271 A1).

Zhou ‘843 discloses all the claim limitations as set forth in the rejection  above but fails to explicitly teach: Regarding claim 7 (Currently Amended), the method of claim 1, further comprising: averaging one or more CMRs; determining a receive signal reference power (RSRP) based on the averaged one or more CMRs; and wherein the one or more CMRs is averaged in a Layer 1 (L1), the one or more CMRs is periodic or semi-persistent, or a combination thereof.

Regarding claim 8 (Currently Amended), the method of claim 1, further comprising: averaging one or more IMRs; determining a signal to interference and noise ratio (SINR) based on the averaged one or more IMRs; and wherein the one or more IMRs is averaged in a Layer 1 (L1), the one or more IMRs is periodic or semi-persistent, or a combination thereof.

Regarding claim 15 (Currently Amended), the UE of claim 9, wherein the at least one processor is further configured to execute the processor-readable code to cause the at least one processor to: average one or more CMRs; determine a receive signal reference power (RSRP) based on the averaged one or more CMRs; and wherein the one or more CMRs is averaged in a Layer 1 (L1), the one or more CMRs is periodic or semi-persistent, or a combination thereof.

Regarding claim 16 (Currently Amended), the UE of claim 9, wherein the at least one processor is further configured to execute the processor-readable code to cause the at least one processor to: average one or more IMRs; determine a signal to interference and noise ratio (SINR) based on the averaged one or more IMRs; and wherein the one or more IMRs is averaged in a Layer 1 (L1), the one or more IMRs is periodic or semi-persistent, or a combination thereof.
	
However, Zhang ‘271 from a similar field of endeavor  (see, reporting signal quality measurements  on beams in a wireless method and apparatus, section 0005-0011, 0119) discloses: Regarding claim 7, Zhou ‘843 discloses the method  (fig. 1 to fig. 3, see, UE 106 that is communicatively coupled to a base station 102A, the UE includes  a processor 302 that  is configured to execute program instructions stored in a memory 440/450, section 0082-0103, 0116) of claim 1, further comprising: averaging one or more CMRs (see, average instances in relation to CMR and IMR, section 0130-0135, 0153-0159); and determining a receive signal reference power (RSRP) (see, SINR reported for beams is implicitly the average, section 0128-135, 0155-0159, 0153-0154-channel power/signal power) based on the averaged one or more CMRs (see, SINR reported for beams is implicitly the average, section 0128-135); and wherein the one or more CMRs is averaged in a Layer 1 (L1) (see, L1 SNR or RSRP, section 0197, 0226), the one or more CMRs is periodic  (noted: instances are treated as periodic, section 0130-0135, 0142-0144) or semi-persistent, or a combination thereof (see, semi-persistent/periodic L1-SINR, section 0209).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus for signal quality measurements based on the average instances of IMR and CMR as taught by ‘271 into method and system for generating CSI reports based on CSI-RS configuration resources of Zhou ‘843.  The motivation would have been to provide SINR reporting based  on average measurements (section 0004-0005).

Regarding claim 8, the method of claim 1, further comprising: averaging one or more IMRs (see, average instances in relation to CMR and IMR, section 0130-0135); and determining a signal to interference and noise ratio (SINR) based on the averaged one or more IMRs (see, SINR reported for beams is implicitly the average, section 0128-135); and wherein the one or more IMRs is averaged in a Layer 1 (L1), the one or more IMRs is periodic (noted: instances are treated as periodic, section 0130-0135, 0142-0144) or semi-persistent, or a combination thereof (see, semi-persistent/periodic L1-SINR, section 0209).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus for signal quality measurements based on the average instances of IMR and CMR as taught by ‘271 into method and system for generating CSI reports based on CSI-RS configuration resources of Zhou ‘843.  The motivation would have been to provide SINR reporting based  on average measurements (section 0004-0005).

Regarding claim 15, the UE of claim 9, wherein the at least one processor is further configured to execute the processor-readable code (see, computer readable medium storing instructions executed by a processor, section 0074-0076) to cause the at least one processor to: average one or more CMRs (see, average instances in relation to CMR and IMR, section 0130-0135); and determine a receive signal reference power (RSRP) based on the averaged one or more CMRs (see, SINR reported for beams is implicitly the average, section 0128-135); and wherein the one or more CMRs is averaged in a Layer 1 (L1), the one or more CMRs is periodic (noted: instances are treated as periodic, section 0130-0135, 0142-0144) or semi-persistent, or a combination thereof.

Regarding claim 16, the UE of claim 9, wherein the at least one processor is further configured to execute the processor-readable code (see, computer readable medium storing instructions executed by a processor, section 0074-0076) to cause the at least one processor to: average one or more IMRs (see, average instances in relation to CMR and IMR, section 0130-0135); and determine a signal to interference and noise ratio (SINR) based on the averaged one or more IMRs (see, SINR reported for beams is implicitly the average, section 0128-135); and wherein the one or more IMRs is averaged in a Layer 1 (L1), the one or more IMRs is periodic(noted: instances are treated as periodic, section 0130-0135, 0142-0144)  or semi-persistent, or a combination thereof (see, semi-persistent/periodic L1-SINR, section 0209).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus for signal quality measurements based on the average instances of IMR and CMR as taught by ‘271 into method and system for generating CSI reports based on CSI-RS configuration resources of Zhou ‘843.  The motivation would have been to provide SINR reporting based  on average measurements (section 0004-0005).

Regarding claim 20 (Currently Amended),  Zhou ‘843 discloses the method (fig. 24, fig. 32-33,  fig. 39, fig. 50B, fig. 51B,  see, configuration parameters in relation to CSI reports from the base station to the UE/wireless device for interference measurement, section 0402-0404, 0455-0456, 0490, 0498) of claim 17, further comprising receiving the report (see, channel measurement/CSI report transmitted by the wireless device/UE, section 0455-0456, 0490, 0498, 0500-0501), the report includes an indication of a receive signal reference power (RSRP) (see, CSI report in relation to SINR, RSRP, section 0487-0488), an indication of a signal to interference and noise ratio (SINR) (see, CSI reporting with channel conditions in relation to SINR, RSRP, section 0487-0488), or a combination thereof, but fail to disclose: and wherein, in response to the configuration indicating that the time restriction is configured, a user equipment (UE) is prohibited from averaging over multiple CMR occasions, averaging over multiple IMR occasions, or a combination thereof, on different Tx beams of the base station.

However, Zhang ‘271 from a similar field of endeavor  (see, reporting signal quality measurements  on beams in a wireless method and apparatus, section 0005-0011, 0119) discloses: and wherein, in response to the configuration indicating that the time restriction is configured (see, measurement restriction has been configured in relation to time interval, section 0005-0006), a user equipment (UE) is prohibited from averaging over multiple CMR occasions (see, measurement restriction being configured in relation to measurement instances and averaging, section 0152-0159), averaging over multiple IMR occasions (see, measurement restriction being configured in relation to measurement instances and averaging  for CMR and IMR, section 0152-0159),, or a combination thereof, on different Tx beams of the base station (see, reporting to the base station based on beam measurements, section 0176-0181+).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus for signal quality measurements based on the average instances of IMR and CMR as taught by ‘271 into method and system for generating CSI reports based on CSI-RS configuration resources of Zhou ‘843.  The motivation would have been to provide SINR reporting based  on average measurements (section 0004-0005).


Zhou ‘843 discloses all the claim limitations as set forth in the rejection  above but fails to explicitly teach: Regarding claim 22 (Currently Amended), the method of claim 17, wherein, in response to the configuration indicating time restriction is configured, the UE is limit to averaging CMR, averaging IMR, or a combination thereof, to one Tx beam of the base station.

Regarding claim 28 (Currently Amended), the base station of claim 24, wherein, in response to the configuration indicating time restriction is configured; the UE is prohibited from averaging over multiple CMR occasions, averaging over multiple IMR occasions, or a combination thereof, on different Tx beams of the base station; and the UE  is limited to averaging CMR, averaging over IMR, or a combination thereof, to one Tx bean of the base station.

Regarding claim 33 (New), the base station of claim 24, wherein the at least one processor is further configured to execute the processor-readable code to cause the at least one processor to generate the message without sending a radio resource control (RRC) message.


However, Zhang ‘271 from a similar field of endeavor  (see, reporting signal quality measurements  on beams in a wireless method and apparatus, section 0005-0011, 0119) discloses: Regarding claims 28 (Currently Amended), the base station of claim 24, wherein, in response to the configuration indicating that time restriction is configured (see, measurement restriction has been configured in relation to time interval, section 0005-0006); the UE is prohibited from averaging over multiple CMR occasions (see, measurement restriction being configured in relation to measurement instances and averaging, section 0152-0159), averaging over multiple IMR occasions (see, measurement restriction being configured in relation to measurement instances and averaging, section 0152-0159, or a combination thereof (see, measurement restriction being configured in relation to measurement instances and averaging  for CMR and IMR, section 0152-0159), on different Tx beams of the base station (see, reporting to the base station based on beam measurements, section 0176-0181+); and the UE is limited to averaging CMR, averaging over IMR (see, measurement restriction being configured in relation to measurement instances and averaging  for CMR and IMR, section 0152-0159), or a combination thereof, to one Tx beam of the base station (see, reporting to the base station based on beam measurements, section 0176-0181+).

Regarding claims 22,  the method, wherein, in response to the configuration indicating that time restriction is configured( see, measurement restriction being configured in relation to measurement instances and averaging, section 0152-0159), the UE is limit to averaging CMR, averaging IMR (see, measurement restriction being configured in relation to measurement instances and averaging  for CMR and IMR, section 0152-0159),, or a combination thereof, to one Tx beam of the base station (see, reporting to the base station based on beam measurements, section 0176-0181+).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus for signal quality measurements based on the average instances of IMR and CMR as taught by ‘271 into method and system for generating CSI reports based on CSI-RS configuration resources of Zhou ‘843.  The motivation would have been to provide SINR reporting based  on average measurements (section 0004-0005).

Regarding claim 33 (New), the base station of claim 24, wherein the at least one processor is further configured to execute the processor-readable code to cause the at least one processor (fig. 5, base station 102 that includes a processor 404 which reads/executes program instructions stored in the memory 460, section 0104-0109) to generate the message without sending a radio resource control (RRC) message (see, configuration message from the base station, the message that direct  the UE to report, section 0118,0136 0183, 0190, noted: the message is transmitted  without the use of RRC signaling).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus for signal quality measurements based on the average instances of IMR and CMR as taught by ‘271 into method and system for generating CSI reports based on CSI-RS configuration resources of Zhou ‘843.  The motivation would have been to provide SINR reporting based  on average measurements (section 0004-0005).

Allowable Subject Matter
16.	Claims 3, 5, 11, 13, 19, 26, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the configuration includes: a sample number indicator that indicates a number of samples to average for CMR time filtering, a number of samples to average for IMR time filtering, or a combination thereof; a beam indicator that indicates a transmit (Tx) beam of the base station, the Tx beam of the base station corresponds to a receive (Rx) beam of the UE; or a combination thereof’ as recited in claims 3, 11.


The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein: the configuration includes a sample number indicator that indicates a first number of samples to average for CMR time filtering, a second number of samples to average for IMR time filtering, or a combination thereof: the configuration indicates a number of channel state information reference signal (CSI-RS) resources or a number of CSI-RS slots for a user equipment (UE) to use to generate a report; the configuration includes a beam indicator that indicates a transmit (Tx) beam of the base station, wherein the Tx beam of the base station corresponds to a receive (Rx) beam of the UE; or a combination thereof” as recited in claims 19, 26.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein, in response to the configuration indicating time filtering is enabled, the UE is prohibited from averaging over multiple CMR occasions, averaging over multiple IMR occasions, or a combination thereof, on different transmit (Tx) beams of the base station; and, the UE is limited to averaging CMR, averaging IMR, or a combination thereof, to one Tx beam of the base station” as recited in claims 5, 13 and 26.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the configuration includes a sample number indicator that indicates a number of samples to average for CMR time filtering, a number of samples to average over IMR time filtering, or a combination thereof” recited in claim 31.

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571) 270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473